 



Exhibit 10.22.5

         
AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT
  1. Contract Number   Page of Pages

  POHC-2002-D-0003   1                    6

                             
2. Amendment/Modification Number
  3. Effective Date     4.     Requisition/Purchase Request No.     5.    
Project No. (If applicable)
‘M00014
  SEE BLOCK 16C BELOW                        

         
6. Issued By
  Code’   7. Administered By (If other than line 6) OFFICE OF CONTRACTING AND
PROCUREMENT   DEPARTMENT OF HEALTH, OFFICE OF MANAGED HUMAN CARE AND SERVICES
GROUP / DEPARTMENT OF HEALTH   CARE 441 4TH STREET, N.W., SUITE 700 SOUTH  
MADICAL ASSISTANCE ADMINISTRATION WASHINGTON, D. C. 20001      825 NORTH CAPITAL
STREET, N.E., 5TH FLOOR        ATTENTION: MS MAUDE HOLT

         TELEPHONE: (202) 442-9074

              8. Name and Address of Contractor (No. Street, city, country,
state and ZIP Code)   (X)   9A. Amendment of Solicitation No.

  AMERIGROUP MARYLAND, INC.        

  AMANAGED CARE ORGANIZATION       9B. Dated (See Item 11)

  D.B.A. AMERIGROUP DISTRICT OF COLUMBIA        

  750 FIRST STREET, N.E., SUITE 1120       10A. Modification of Contract/Order
No.

  WASHINGTON, D. C. 20002          POHC-2002-D-0003

  ATTN: MS. JANE E. THOMPSON — TELEPHONE NO.: (202) 218-4901   X   10B. Dated
(See Item 13)
Code
  Facility          AUGUST 1, 2002

11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS

The above numbered solicitation is amended as set forth in Item 14. The hour and
date specified for receipt of Offers o extended. o is not extended.

Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods:
(a) By completing Items 8 and 15, and returning       copies of the amendment
(b) By acknowledging receipt of this amendment on each copy of the offer
submitted; or (c) By separate letter or telegram which includes a reference to
the solicitation and amendment number. FAILURE OF YOUR ACKNOWLEDGEMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND
DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If by virtue of this
amendment you desire to change an offer already submitted, such change may be
made by letter or telegram, provided each letter or telegram makes reference to
the solicitation and this amendment, and is received prior to the opening hour
and date specified.

12. Accounting and Appropriation Data (If Required)

13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS,
IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14

     
(X)
  A. This change order is issued pursuant to: (Specify Authority) The changes
set forth in Item 14 are made in the contract/order no. in item 10A.
 
   
X
  B. The above numbered contract/order is modified to reflect the administrative
changes (such as changes In paying office, appropriation date, etc.) set forth
in item 14, pursuant to the authority of 27 dCMR, Chapter 36, Section 3601.2.
 
   

  C. This supplemental agreement is entered into pursuant to authority of:
 
   

  D. Other (Specify type of modification and authority)       AGREEMENT BETWEEN
THE PARIES
X
   

E. IMPORTANT:       Contractor o is not,       x is required to sign this
document and return       2       copies to the Issuing office.

14. Description of amendment/modification (Organized by USC Section headings,
including solicitation/contract subject matter where feasible.)

     THE CONTRACTOR’S TRADE NAME LISTED IN BLOCK 8, ABOVE, IS HEREBY CHANGED AS
NOTED ON PAGE 2 OF THIS MODIFICATION.

Except as provided herin, all terms and conditions of the document referenced in
Item (9A or 10A as heretofore changed, remains unchanged and in full force and
effect

                  15A. Name and Title of Signer (Type or print)   16A. Name of
Contracting Officer      Jane E. Thompson CEO             ESTHER M. SCARBOROUGH
 
               
15B Name of Contractor
  15C. Date Signed   16B. District of Columbia       16C. Date Signed
 
               

  7/7/04            
AMERIGROUP District of COLUMBIBA
               
 
               
(Signature of person authorized
          (Signature of Contracting Officer)    

          * Government of the District of Columbia   Office of Contracting &
Procurement   DC OCP 202 (7-99)

 



--------------------------------------------------------------------------------



 



Exhibit 10.22.5

MODIFICATION NUMBER M0014

TO

CONTRACT NUMBER: POHC-2002-D-0003

1



--------------------------------------------------------------------------------



 



Exhibit 10.22.5

MODIFICATION NUMBER M0014

TO

CONTRACT NUMBER: POHC-2002-D-0003

CONTRACTOR: AMERIGROUP MARYLAND, INC\ A
MANAGED CARE ORGINAZION
D.B.A. AMERIGROUP DISTRICT OF COLUMBIA



A.   Contract number POHC-2002-D-0003 dated 4-1-02, Section AA, page la,
subsection A.2 ‘DOCUMENTS ATTACHED AND INCORPORATED BY REFERENCE” are modified
to reflect the correct corporate name.



1.   Attachment 3 — Amendments Number 001 to.0001 (highest to lowest), Block 15B
“Name of Contractor” — AMERICAID Community Care   2.   Attachment 4 — Proposal
dated December 27, 2000 (Technical only) Submitted by AMERICAID Community Care  
3.   Attachment — 5 — First Best And Final Offer dated May 21, 2001 (Technical
Proposal only) submitted by AMERICAID Community Care   4.   Attachment — 5 —
Second Best And Final Offer dated May 21, 2001 (Technical Proposal only)
submitted by AMERICAID Community Care



B.   The Contract POHC-2002-D-0003 and all Modifications documents listed below
are modified to reflect the correct corporate name:



1.   The Contractor’s corporate name identified in Block 7 of page 1 of the
Award/Contract form dated 4-1-02, is corrected to read as follows:

AMERIGROUP MARYLAND, INC. A
Managed Care Organization
D.B.A AMERIGROUP District of Columbia



2.   The Contractor’s corporate name identified in Section B.6.2 on the top of
page 7 of the original contract is corrected to read as follows:

AMERIGROUP MARYLAND, INC. A
Managed Care Organization
D.B.A AMERIGROUP District of Columbia

2



--------------------------------------------------------------------------------



 



EXHIBIT 10.22.5

MODIFICATION NUMBER M0014

TO

CONTRACT NUMBER: POHC-2002-D-0003



3.   The Contractor’s corporate name identified in Section B.6.2 on the top of
page 8 of the original contract is corrected to read as follows:

AMERIGROUP MARYLAND, INC. A
Managed Care Organization
D.B.A AMERIGROUP District of Columbia



4.   The Contractor’s corporate name identified in Section B.6.2 on the top of
page 9 of the original contract is corrected to read as follows:

AMERIGROUP MARYLAND, INC. A
Managed Care Organization
D.B.A AMERIGROUP District of Columbia



5.   The Contractor’s corporate name identified in Section B.6.2 on the top of
page 10 of the original contract is corrected to read as follows:

AMERIGROUP MARYLAND, INC. A
Managed Care Organization
D.B.A AMERIGROUP District of Columbia



6.   The Contractor’s corporate name identified in Section B.6.2 on the top of
page 11 of the original contract is corrected to read as follows:

AMERIGROUP MARYLAND, INC. A
Managed Care Organization
D.B.A AMERIGROUP District of Columbia



7.   The Contractor’s corporate name identified in Section B.6.2 on the top of
page 12 of the original contract is corrected to read as follows:

AMERIGROUP MARYLAND, INC. A
Managed Care Organization
D.B.A AMERIGROUP District of Columbia



8.   The Contractor’s corporate name identified in Section B.6.2 on the top of
page 13 of the original contract is corrected to read as follows:

AMERIGROUP MARYLAND, INC. A
Managed Care Organization
D.B.A AMERIGROUP District of Columbia

3



--------------------------------------------------------------------------------



 



EXHIBIT 10.22.5

MODIFICATION NUMBER M0014

TO

CONTRACT NUMBER: POHC-2002-D-0003



9.   The Contractor’s corporate name identified in Section B.6.2 on the top of
page 14 of the original contract is corrected to read as follows:

AMERIGROUP MARYLAND, INC. A
Managed Care Organization
D.B.A AMERIGROUP District of Columbia



10.   The Contractor’s corporate name identified in Section B.6.2 on the top of
page 15 of the original contract is corrected to read as follows:

AMERIGROUP MARYLAND, INC. A
Managed Care Organization
D.B.A AMERIGROUP District of Columbia



11.   The Contractor’s corporate name identified in Section B.6.2 on the top of
page 16 of the original contract is corrected to read as follows:

AMERIGROUP MARYLAND, INC. A
Managed Care Organization
D.B.A AMERIGROUP District of Columbia



12.   The Contractor’s corporate name identified in Section B.6.2 on the top of
page 17 of the original contract is corrected to read as follows:

AMERIGROUP MARYLAND, INC. A
Managed Care Organization
D.B.A AMERIGROUP District of Columbia



13.   The Contractor’s corporate name identified in Block 8 of Modification
M0001, page 1 of “AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT form, dated
4-9-02, is corrected to read as follows:

AMERIGROUP MARYLAND, INC. A
Managed Care Organization
D.B.A AMERIGROUP District of Columbia

4



--------------------------------------------------------------------------------



 



Exhibit 10.22.5

MODIFICATION NUMBER M0014

TO

CONTRACT NUMBER: POHC-2002-D-0003



14.   The Contractor’s corporate name identified in Block 8 of Modification
M0002, page 1 of “AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT form, dated
4-9-02, is corrected to read as follows:

AMERIGROUP MARYLAND, INC. A
Managed Care Organization
DBA AMERIGROUP DISTRICT OF COLUMBIA



15.   The Contractor’s corporate name identified in Block 8 of Modification
M0003, page 1 of “AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT form, dated
7-18-02, is corrected to read as follows:

AMERIGROUP MARYLAND, INC. A
Managed Care Organization
DBA AMERIGROUP DISTRICT OF COLUMBIA



16.   The Contractor’s corporate name identified in Block 8 of Modification
M0004, page 1 of “AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT form, dated
7-17-02, is corrected to read as follows:

AMERIGROUP MARYLAND, INC. A
Managed Care Organization
DBA AMERIGROUP DISTRICT OF COLUMBIA



17.   The Contractor’s corporate name identified in Block 8 of Modification
M0005, page 1 of “AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT form and on
top of page 2 of Modification M0005, dated 9-19-02, are corrected to read as
follows:

AMERIGROUP MARYLAND, INC. A
Managed Care Organization
DBA AMERIGROUP DISTRICT OF COLUMBIA



18.   The Contractor’s corporate name identified in Block 8 of Modification
M0006, page 1 of “AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT form and
top of page 2 of Modification M0006, dated 7-31-03, are corrected to read as
follows:

AMERIGROUP MARYLAND, INC. A
Managed Care Organization
DBA AMERIGROUP DISTRICT OF COLUMBIA

5



--------------------------------------------------------------------------------



 



Exhibit 10.22.5

MODIFICATION NUMBER M0014

TO

CONTRACT NUMBER: POHC-2002-D-0003



19.   The Contractor’s corporate name identified in Block 8 of Modification
M0007, page 1 of “AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT form,
7-17-03, is corrected to read as follows:

AMERIGROUP MARYLAND, INC. A
Managed Care Organization
DBA AMERIGROUP DISTRICT OF COLUMBIA



20.   The Contractor’s corporate name identified in Block 8 of Modification
M0008, page 1 of “AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT form,
8-4-03, is corrected to read as follows:

AMERIGROUP MARYLAND, INC. A
Managed Care Organization
DBA AMERIGROUP DISTRICT OF COLUMBIA



21.   The Contractor’s corporate name identified in Block 8 of Modification
M0009, page 1 of “AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT form,
8-12-03, is corrected to read as follows:

AMERIGROUP MARYLAND, INC. A
Managed Care Organization
DBA AMERIGROUP DISTRICT OF COLUMBIA



22.   The Contractor’s corporate name identified in Block 8 of Modification
M0010, page 1 of “AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT form, dated
8-8-03, is corrected to read as follows:

AMERIGROUP MARYLAND, INC. A
Managed Care Organization
DBA AMERIGROUP DISTRICT OF COLUMBIA



23.   The Contractor’s corporate name identified in Block 8 of Modification
M0011, page 1 of “AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT form, dated
8-18-03, is corrected to read as follows:

AMERIGROUP MARYLAND, INC. A
Managed Care Organization
DBA AMERIGROUP DISTRICT OF COLUMBIA

6



--------------------------------------------------------------------------------



 



Exhibit 10.22.5

MODIFICATION NUMBER M0014
TO
CONTRACT NUMBER: POHC-2002-D-0003



24.   The Contractor’s corporate name identified in Block 8 of Modification
M0012, page 1 of “AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT form,
3-12-04, is corrected to read as follows:

AMERIGROUP MARYLAND, INC. A
Managed Care Organization
DBA AMERIGROUP DISTRICT OF COLUMBIA



25.   The Contractor’s corporate name identified in Block 8 of Modification
M0013, page 1 of “AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT form, dated
5-17-04, is corrected to read as follows:

AMERIGROUP MARYLAND, INC. A
Managed Care Organization
DBA AMERIGROUP DISTRICT OF COLUMBIA



C.   Delivery Order POHC-2002-F-0001 to Contract POHC-2002-D-0003 and all
Modifications documents listed below are modified to reflect the correct
corporate name:

1. The Contractor’s corporate name identified in Block 17A of
Delivery Order POHC-2002-F-0001, page 1, dated 4-9-02, is
corrected to read as follows:

AMERIGROUP MARYLAND, INC. A
Managed Care Organization
DBA AMERIGROUP DISTRICT OF COLUMBIA

2. The Contractor’s corporate name identified in Block 8 of
Modification M0001, page 1 of “AMENDMENT OF
SOLICITATION/MODIFICATION OF CONTRACT form, dated 4-9-02 to Delivery
Order POHC-2002-F-0001, is corrected to read as follows:

AMERIGROUP MARYLAND, INC. A
Managed Care Organization
DBA AMERIGROUP DISTRICT OF COLUMBIA

7